Case 2:21-cv-00696-TLN-KJN Document 1-2 Filed 04/18/21 Page 1 of9

EXHIBIT B
Case 2:21-cv-00696-TLN-KJN Document 1-2 Filed 04/18/21 Page 2 of 9

 

Gov App Solutions

 

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of
January 24, 2020, by and between Government App Solutions, Inc., a California corporation
(the “Company”) and Kevin Johnson, an individual (“Purchaser”),

i Sale of Stock. Subject to the terms and conditions of this Agreement,
simultaneously with the execution and delivery of this Agreement by the parties or on such
other date as the Company and Purchaser shall agree (the “Purchase Date”), the Company will
issue and sell to Purchaser, and Purchaser agrees to purchase from the Company, 100,000
shares / 1% of the Company’s Common Stock (the “Shares”) at a total purchase price of
$100.00. (the “Aggregate Purchase Price”). The Purchaser agrees that the current valuation of
the Company is $15,000,000 (Fifteen Million Dollars), and Purchaser acknowledges that
Purchaser is receiving the said 100,000 shares herein as a one-time opportunity. The Company
will deliver to Purchaser a stock certificate representing the Shares (or the applicable portion
thereof) as soon as reasonably practicable thereafter. As used elsewhere herein, the term
“Shares” refers to all of the Shares purchased hereunder and all securities received in
connection with the Shares pursuant to stock dividends or splits, all securities received in
replacement of the Shares in a recapitalization, merger, reorganization, exchange or the like,
and all new, substituted or additional securities or other property to which Purchaser is entitled
by reason of Purchaser's ownership of the Shares.

2. Consideration for Shares. As consideration for the Shares, Purchaser will
deliver the Aggregate Purchase Price by delivering to the Company checks made out to the
Company.

3. Limitations on Transfer. Purchaser shall not assign, encumber or dispose of

any interest in such Shares except in compliance with the provisions below, any transfer
restrictions set forth in the Company’s Bylaws, and applicable securities laws.

 

(a) Right of First Refusal. Before any Shares held by Purchaser or any
transferee of Purchaser (either being sometimes referred to herein as the “Holder”) may be sold
or otherwise transferred (including transfer by gift or operation of law), the Company or its
assignee(s) shall have a right of first refusal to purchase the Shares on the terms and
conditions set forth in this Section 3(a) (the “Right of First Refusal”).

 

(i) Notice of Proposed Transfer. The Holder of the Shares shall
deliver to the Company a written notice (the “Notice”) stating: (A) the Holder’s bona fide
intention to sell or otherwise transfer such Shares: (B) the name of each proposed purchaser or
other transferee (“Proposed Transferee”); (C) the number of Shares to be transferred to each
Proposed Transferee; and (D) the terms and conditions of each proposed sale or transfer,
including (without limitation) the purchase price for such Shares (the “Transfer Purchase
Price”). The Holder shall offer the Shares at the Transfer Purchase Price and upon the same
terms (or terms as similar as reasonably possible) to the Company or its assignee(s).
Case 2:21-cv-00696-TLN-KJN Document 1-2 Filed 04/18/21 Page 3 of 9

 

Gav App Solutions

(ii) Exercise of Right of First Refusal. At any time within 30 days
after receipt of the Notice, the Company and/or its assignee(s) may, by giving written notice to
the Holder, elect to purchase any or all of the Shares proposed to be transferred to any one or
more of the Proposed Transferees, at the Transfer Purchase Price, provided that if the Transfer
Purchase Price consists of no legal consideration (as, for example, in the case of a transfer by
gift), the purchase price will be the fair market value of the Shares as determined in good faith
by the Company's Board of Directors. If the Transfer Purchase Price includes consideration
other than cash, the cash equivalent value of the non-cash consideration shall be determined
by the Company's Board of Directors in good faith.

(iii) Payment. Payment of the Transfer Purchase Price shall be made,
at the election of the Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness, or by any combination thereof within 60 days after
receipt of the Notice or in the manner and at the times set forth in the Notice.

(iv) Holder’s Right to Transfer. If any of the Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section 3(a), then the Holder may sell or otherwise
transfer any unpurchased Shares to that Proposed Transferee at the Transfer Purchase Price
or at a higher price, provided that such sale or other transfer is consummated within 120 days
after the date of the Notice and provided further that any such sale or other transfer is effected
in accordance with the transfer restrictions set forth in the Company’s Bylaws, if any, and any
applicable securities laws, and the Proposed Transferee agrees in writing that the provisions of
this Section 3 shall continue to apply to the Shares in the hands of such Proposed Transferee.
The Company, in consultation with its legal counsel, may require the Holder to provide an
opinion of counsel evidencing compliance with applicable securities laws. If the Shares
described in the Notice are not transferred to the Proposed Transferee within such period, or if
the Holder proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company and/or
its assignees shall again be offered the Right of First Refusal before any Shares held by the
Holder may be sold or otherwise transferred.

(v) Exception for Certain Family Transfers. Anything to the
contrary contained in this Section 3(a) notwithstanding, the transfer of any or all of the Shares

during Purchaser’s lifetime or on Purchaser's death by will or intestacy to Purchaser's
Immediate Family or to a trust for the benefit of Purchaser or Purchaser's Immediate Family
shall be exempt from the provisions of this Section 3(a). “immediate Family” as used in this
Agreement shall mean lineal descendant or antecedent, spouse (or spouse's antecedents),
father, mother, brother or sister (or their descendants), stepchild (or their antecedents or
descendants), aunt or uncle (or antecedents or descendants), brother-in-law or sister-in-law (or
their antecedents or descendants) and shall include adoptive relationships, or any person
sharing Purchaser's household (other than a tenant or an employee). In such case, the
transferee or other recipient shall receive and hold the Shares so transferred subject to the
provisions of this Section 3, and there shail be no further transfer of such Shares except in
accordance with the terms of this Section 3.
Case 2:21-cv-00696-TLN-KJN Document 1-2 Filed 04/18/21 Page 4 of 9

 

Gov App Solutions

(b) Company's Right to Purchase upon Involuntary Transfer. In the

event, at any time after the date of this Agreement, of any transfer by operation of law or other
involuntary transfer (including divorce or intestate transfer upon death, but excluding transfer
upon death by will (to any transferee) or a transfer to Immediate Family as set forth in Section
3(a)(v) above) of all or a portion of the Shares by the record holder thereof, the Company shall
have the right to purchase any or ail of the Shares transferred at the fair market value of the
Shares on the date of transfer (as determined by the Company). Upon such a transfer, the
Holder shall promptly notify the Secretary of the Company of such transfer. The right to
purchase such Shares shall be provided to the Company for a period of 30 days following
receipt by the Company of written notice from the Holder.

(c) Assignment. The right of the Company to purchase any part of the
Shares may be assigned in whole or in part to any holder or holders of capital stock of the
Company or other persons or organizations.

(d) Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the provisions of this
Agreement, including, insofar as applicable, the Right of First Refusal. Any sale or transfer of
the Shares shall be void unless the provisions of this Agreement are satisfied.

(e) Termination of Rights. The Right of First Refusal granted the Company
by Section 3(a) above and the right to repurchase the Shares in the event of an involuntary
transfer granted the Company by Section 3(b) above shall terminate upon (i) the first sale of
Common Stock of the Company to the general public pursuant to a registration statement filed
with and declared effective by the Securities and Exchange Commission under the Securities
Act of 1933, as amended (the “Securities Act”) (other than a registration statement relating
solely to the issuance of Common Stock pursuant to a business combination or an employee
incentive or benefit plan) or (ii) any transfer or conversion of Shares made pursuant to a
Statutory merger or statutory consolidation of the Company with or into another corporation or
corporations if the common stock of the surviving corporation or any direct or indirect parent
corporation thereof is registered under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

(f) Lock-up Agreement. If so requested by the Company or the
underwriters in connection with the initial public offering of the Company’s securities registered
under the Securities Act of 1933, as amended, Purchaser shall not sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any securities of the
Company however or whenever acquired (except for those being registered) without the prior
written consent of the Company or such underwriters, as the case may be, for 180 days from
the effective date of the registration statement, plus such additional period, to the extent
required by FINRA rules, up to a maximum of 216 days from the effective date of the
registration statement, and Purchaser shall execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of such offering.
Case 2:21-cv-00696-TLN-KJN Document 1-2 Filed 04/18/21 Page 5 of9

 

Gov App Solutions

4, Investment and Taxation Representations. |n connection with the purchase of

the Shares, Purchaser represents to the Company the following:

(a) Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Shares. Purchaser is purchasing the Shares for
investment for Purchaser's own account only and not with a view to, or for resale in connection
with, any “distribution” thereof within the meaning of the Securities Act or under any applicable
provision of state law. Purchaser does not have any present intention to transfer the Shares to
any other person or entity.

(b) Purchaser understands that the Shares have not been registered under
the Securities Act by reason of a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of Purchaser’s investment intent as expressed
herein.

(c) Purchaser further acknowledges and understands that the securities
must be held indefinitely unless they are subsequently registered under the Securities Act or an
exemption from such registration is available. Purchaser further acknowledges and
understands that the Company is under no obligation to register the securities.

(d) Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser's purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems advisable in
connection with the purchase or disposition of the Shares and that Purchaser is not relying on
the Company or its representatives for any tax advice.

es Restrictive Legends and Stop-Transfer Orders.

(a) Legends. Any stock certificate or, in the case of uncertificated securities,
notice of issuance, for the Shares, shall bear the following legend (as well as any legends
required by applicable state and federal corporate and securities laws):

(i) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE
BEEN ISSUED UNDER THE LIMITED OFFERING EXEMPTION PROVIDED BY SECTION
25102(F) OF THE CALIFORNIA CORPORATIONS CODE.”

(ii) “THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT
AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
Case 2:21-cv-00696-TLN-KJN Document 1-2 Filed 04/18/21 Page 6 of 9

 

Gov App Solutions

(iii) “THE SHARES REFERENCED HEREIN MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY
AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH AND MAY BE OBTAINED
FROM THE SECRETARY OF THE COMPANY AT NO CHARGE.”

(b) Stop-Transfer Notices, Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company transfers its own
securities, it may make appropriate notations to the same effect in its own records.

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such Shares or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.

(d) Legend and Notice Removal. When all of the following events have
occurred, the Shares then held by Purchaser will no longer be subject to the legend specified

in Section 5(a)(ili) and the Company will remove any stop-transfer notices associated with the
transfer restrictions imposed by this Agreement:

(i) the termination of the Right of First Refusal; and

(ii) the expiration or termination of the lock-up provisions of Section
3(f} (and of any agreement entered pursuant to Section 3(f)).

After such time and upon Purchaser's request, a new stock certificate or, in the case of
uncertificated securities, notice of issuance, for the remaining Shares, shall be issued without
the legend specified in Section 5(a)(iii) and delivered to Purchaser.

6. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a parent, subsidiary or affiliate of the
Company, to terminate Purchaser's employment or consulting relationship, for any reason, with
or without cause.

ie Certain Defined Terms.

 

(a) “Affiliate” means an entity other than a Subsidiary which, together with
the Company, is under common control of a third person or entity.

(b) “Director” means a member of the Board of Directors of the Company.

{c) “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if each of the corporations other
Case 2:21-cv-00696-TLN-KJN Document 1-2 Filed 04/18/21 Page 7 of 9

 

Gov App Solutions

than the Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

(a) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other corporations in such
chain.

8. Miscellaneous.

(a) Governing Law. The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and interpreted in
accordance with the laws of the state of California, without giving effect to principles of
conflicts of law. For purposes of litigating any dispute that may arise directly or indirectly from
this Agreement, the parties hereby submit and consent to the exclusive jurisdiction of the state
of California and agree that any such litigation shall be conducted only in the courts of
California or the federal courts of the United States located in California and no other courts.

{b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and supersedes all prior or
contemporaneous discussions, understandings and agreements, whether oral or written,
between them relating to the subject matter hereof.

(c) Amendments and Waivers. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. No delay or failure to require performance of
any provision of this Agreement shall constitute a waiver of that provision as to that or any
other instance.

(d) Successors and Assigns. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Company may assign any of its rights and
obligations under this Agreement. No other party to this Agreement may assign, whether
voluntarily or by operation of law, any of its rights and obligations under this Agreement,
except with the prior written consent of the Company.

(e) Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed sufficient when delivered
personally or by overnight courier or sent by email, or 48 hours after being deposited in the
U.S, mail as certified or registered mail with postage prepaid, addressed to the party to be
notified at such party’s address as set forth on the signature page, as subsequently modified
Case 2:21-cv-00696-TLN-KJN Document 1-2 Filed 04/18/21 Page 8 of 9

 

Gov App Solutions

by written notice, or if no address is specified on the signature page, at the most recent
address set forth in the Company’s books and records.

(d) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such provision in good
faith. In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of the Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its terms.

(e) Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if any;
accordingly, this Agreement shall be deemed to be the product of all of the parties hereto, and
no ambiguity shall be construed in favor of or against any one of the parties hereto.

(f) Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement.

(g) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Agreement or any notices required by applicable law or
the Company’s Bylaws by email or any other electronic means, provided Purchaser has
executed a Consent to Electronic Delivery of Documents form.

(h) California Corporate Securities Law. THE SALE OF THE SECURITIES
WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE
OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE
SALE OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102 OR
25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS
AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING
OBTAINED, UNLESS THE SALE IS SO EXEMPT.

9. Company Valuation. The company has set the valuation of the company shares at
$15,000,000.00 due to receiving its first contract with a government, and anticipated revenue.
According to Forbes (https://www.forbes.com/sites/alejandrocremades/2018/03/01/how-to-
value-your-company/#7£2a695629d0) companies who generate the anticipated revenue range
from $10,000,000 to $40,000,000. By signing this agreement, you agree to the company
valuation.
Case 2:21-cv-00696-TLN-KJN Document 1-2 Filed 04/18/21 Page 9 of9

 

Gov App Solutions

[Signature page follows}

The parties have executed this Common Stock Purchase Agreement as of the date first set
forth above.

THE COMPANY:

Government App Solutions, Inc.,

By: Lay
(Signature)

Date: January 24, 2020

Name: Gagandeep Johal

Title: CEO

Address:

980 9" Street, 16" Floor
Sacramento, CA 95814
United States

PURCHASER:

Kevin Johnson

By:

 

(Signature)

Date: January 25, 2020

Address:
DACRAMENTO, CA AS¥/7

 

 
